           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

ROBERT WALLACE                                              PLAINTIFF

v.                      No: 3:18-cv-229 DPM

TIGER FOOD SERVICES                                       DEFENDANT

                               ORDER
     1. The Court withdraws the reference.
     2. Wallace hasn't filed a free-world application to proceed in forma
pauperis; and the time to do so has passed. NQ 9. His complaint will
therefore be dismissed without prejudice. LOCAL RULE 5.5(c)(2). An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                      I
                                       D.P. Marshall Jr.
                                       United States District Judge
